Stolz, Judge.
The defendant ex-husband appeals from the grant of summary judgment in favor of the plaintiff ex-wife in her action on a New York judgment for past due alimony payments. Held:
Even assuming that the original alimony agreement is invalid for any of the reasons asserted by the defendant’s answer, the undisputed facts show a ratification of the agreement by the defendant, while represented by counsel, by his subsequent payments thereunder and his incorporation of the agreement in a Mexican divorce decree which he obtained. Brooks v. Hooks, 221 Ga. 229, 235 (144 SE2d 96); Camp v. Hatcher, 119 Ga. App. 63 (166 SE2d 422). The balance of payments due is shown by the evidence; the defendant’s remedy for reducing the amount of his obligation is the revision of the alimony *352judgment pursuant to Code Ann. § 30-220 (Ga. L. 1955, pp. 630, 631; Ga. L. 1964, pp. 713, 714).
Argued September 7, 1972
Decided October 17, 1972.
Rose M. Higby, for appellant.
Cotton, Katz & White, Richard Katz, for appellee.
Therefore, the grant of summary judgment for the wife was not error.

Judgment affirmed.


Bell, C. J., concurs. Evans, J., concurs in the judgment only.